ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 00-158, recommending that ALTHEAR A. LESTER of NEWARK, who was admitted to the bar of this State in 1969, and who has been suspended from the practice of law since April 15, 1997, pursuant to Orders of the Court filed March 24, 1997, and October 18, 2000, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropria*593tion of eserow/client funds), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduet prejudicial to the administration of justice), and;
And ALTHEAR A. LESTER having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined,
And good cause appearing;
It is ORDERED that ALTHEAR A. LESTER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ALTHEAR A. LESTER pursuant to Rule 1:21-5 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALTHEAR A. LESTER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.